[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The above-captioned condemnation matter came before the undersigned State Trial Referee for a hearing on February 24, 1994, at which time the Court was informed that the parties had entered into a written stipulation for judgment, dated February 16, 1994, subject to the approval of the Court. Counsel for all parties were present. A hearing was held at which evidence, both testimonial and by exhibit, was adduced.
After hearing and evaluating the evidence, the Court entered judgment in the amount of $31,000.00 (Thirty-One Thousand Dollars), less the $25,585.00 (Twenty-Five Thousand Five Hundred and Eighty-Five Dollars) which had been deposited with the Clerk of the Superior Court (and which deposit this Court previously ordered paid over to the plaintiff on September 14, 1993) should enter favor of the appellant Rand-Whitney Realty Corporation against the defendant Commissioner. In entering this stipulated judgment of $31,000.00 the Court approved the stipulation for judgment of February 14, 1994 and found that the $31,000.00 was fair and reasonable and that the terms of the stipulation appeared to be just to all the parties. All the terms of the approved stipulation for judgment are incorporated and made a part of this judgment herein entered and a copy of this "Stipulation for Judgment" of February 16, 1994 herein approved is attached to this Memorandum of Decision. CT Page 2067
A viewing of the premises was waived by the parties on the record at the hearing.
Arthur H. Healey State Trial Referee
PLAINTIFF'S EXHIBIT A
STIPULATION FOR JUDGMENT
The Plaintiff in the above entitled action, Rand-Whitney Realty Corporation and the Defendant, Commissioner of Transportation of the State of Connecticut, hereby stipulate and, agree that judgment may enter as follows:
1. Plaintiff was the owner of two parcels of land situated in the Town of Montville, County of New London and State of Connecticut on the south westerly side of Connecticut Route 163 and on the easterly side of Maple Avenue.
2. On December 30, 1992 the Defendant acquired by Notice of Condemnation and Assessment of Damages (attached hereto as Exhibit A) the aforementioned property more particularly described in Exhibit A.
3. The Defendant assessed damages in the amount of Twenty Five Thousand Five Hundred Eighty Five ($25,585.00) dollars which the Plaintiff has received from deposit in the Superior Court.
4. The Plaintiff has appealed from the assessment of damages in the above entitled action.
5. The Plaintiff and Defendant agree in settlement of this action that the damages may be reassessed to the amount of Thirty One Thousand ($31,000.00) Dollars less the Twenty Five Thousand Five Hundred Eighty Five ($25,585.00) Dollars deposited with the clerk of the court leaving a balance due the Plaintiff of Five Thousand Four Hundred Fifteen ($5,415.00) dollars.
6. That in settlement of the action the Plaintiff is not entitled to any further amount for interest, costs or appraisal fees.
                                       RAND-WHITNEY REALTY CORPORATION CT Page 2068 Plaintiff
                                       By: Carol A. Fantozzi Bingham, Dana  Gould 100 Pearl Street, Hartford, CT 06103 Its Attorney
                                       EMIL H. FRANKEL, COMMISSIONER OF TRANSPORTATION Defendant
                                       RICHARD BLUMENTHAL ATTORNEY GENERAL
                                       By: Kenneth N. Tedford Assistant Attorney General 55 Elm Street Hartford, CT 06106 His Attorney
Rand-Whitney Realty Corporation                  ) SUPERIOR COURT Box 38                                           ) Montville, Connecticut 06353                     ) JUDICIAL DISTRICT Attn: Robert W. Scogin                           ) OF NEW LONDON AT) NORWICH State of Connecticut                             ) Department of Environmental       (Consent       ) Protection                          Order)       ) December 30, 1992 122 Washington Street                            ) Hartford, Connecticut 06106                      ) )
Henry Healy, Esq.                (Duplicate)    ) Bingham, Dana, Gould                 Notice)     ) 150 Federal Street                               ) Boston, Massachusetts 02110                      )
                          NOTICE OF CONDEMNATION AND ASSESSMENT OF DAMAGES
Pursuant to the provisions of Section 13a-73(b), the General Statutes of Connecticut as revised, the premises hereinafter CT Page 2069 described are found to be necessary for the layout, alteration, extension, widening and change of grade, and improvement of the highway commonly known as Conn. Route 163, and the same are hereby taken, and this assessment of damages resulting therefrom is hereby filed with the Clerk of the Superior Court in the Judicial District of Norwich in which said premises are located.
Said premises are situated in the Town of Montville, County of New London and State of Connecticut and described as follows:
Parcel No. 1 — situated on the southwesterly side of Present Connecticut Route 163, containing 1.70 acres, more or less and bounded:
NORTHEASTERLY — by Present Conn. Route 163, a total distance of 732 feet, more or less;
RAND-WHITNEY REALTY CORPORATION 85-123-1
SOUTHEASTERLY — by land now or formerly of David B. AND SOUTHERLY   Jacobowitz, a total distance of 96 feet, more or less;
SOUTHWESTERLY — by Owner's remaining land, 677 feet, more or less, by a line designated "Taking Line", as shown on the map hereinafter referred to;
NORTHWESTERLY — by land now or formerly of Yale Orenstein et al, 139 feet, more or less.
Parcel No. 2 — situated on the easterly side of Present Maple Avenue, containing 0.650 of an acre, more or less, and bounded:
SOUTHWESTERLY — by Present Maple Avenue, 297 feet, more or AND             less; NORTHWESTERLY
NORTHEASTERLY — by land now or formerly of Yale Orenstein et al, 113 feet, more or less;
SOUTHERLY, —  by Owner's remaining land, 165 feet, more or EASTERLY AND  less, by a line designated "Taking Line", as NORTHEASTERLY shown on said map; CT Page 2070
SOUTHERLY — by Owner's remaining land, 130 feet, more or less, by a line designated "Taking Line", as shown on said map.
Said two parcels contain a total area of 2.350 acres, more or less, together with all appurtenances, all of which more particularly appear on a map entitled: "TOWN OF MONTVILLE MAP SHOWING LAND ACQUIRED FROM RAND-WHITNEY REALTY CORPORATION BY THE STATE OF CONNECTICUT REALIGNMENT OF CONN. ROUTE 163 SCALE 1" = 40' MARCH 1992 DEPARTMENT OF TRANSPORTATION BUREAU OF ENGINEERING AND HIGHWAY OPERATIONS" (85-123-1)
The premises taken herein are a portion of the premises contained in a Quit Claim Deed dated October 31, 1986 and recorded in Volume 179 at Page 734 of the Montville Land Records.
Said premises stand on record in the name of Rand-Whitney Realty Corporation.
Damages are assessed at $25,585.00.
                                         Emil H. Frankel Commissioner of Transportation State of Connecticut By:                   (L.S.) James F. Byrnes, Jr., P.E. Chief Engineer Bureau of Engineering and Highway Operations Duly Authorized